Case 2:19-cv-00098-JLS-KS Document 32 Filed 09/09/19 Page 1 of 2 Page ID #:118




  1     NOTE: CHANGES MADE BY THE COURT
  2
        Service and filing of amended complaints must be
  3     in conformity with Local Rules 15-1 to 15-3.
        Defendants must file an Answer to the FAC and
  4
        may not rely on the Answer to the original
  5     Complaint.

  6
  7
  8
                                UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11     NEHEMIAH KONG,                                     Case: No.: 2:19-cv-00098-JLS-KS
 12                       Plaintiff,
 13     v.
 14     TOWNE CENTER WEST I, LLC, a                        ORDER GRANTING JOINT
        Delaware Limited Liability Company;                STIPULATION TO FILE FIRST
 15     TOWNE CENTER WEST II, LLC, a                       AMENDED COMPLAINT
        Delaware Limited Liability Company; and
 16     Does 1-10,
 17
                         Defendants.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                   1
Case 2:19-cv-00098-JLS-KS Document 32 Filed 09/09/19 Page 2 of 2 Page ID #:119




  1          UPON STIPULATION OF THE PARTIES, IT IS HEREBY ORDERED THAT
  2   Plaintiff may file his First Amended Complaint (“FAC”). Plaintiff shall serve and file his
  3
      FAC in conformity with Local Rules 15-1 to 15-3 within seven days of the entry of this
  4
      Order. Defendant shall file an Answer to the FAC within fourteen days after service.
  5
             IT IS SO ORDERED.
  6
  7   Dated: September 09, 2019
                                           _________________________________________
  8                                        HONORABLE JOSEPHINE L. STATON
                                           UNITED STATES DISTRICT JUDGE
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                  2
